By the Court.

Lumpkin J.
delivering the opinion.
We see nothing illegal in the contract setup, and sought to be enforced in the bill, between Mrs. Jones and Robson.
The agreement between Mrs. Jones and her husband, that he would keep the property together, which came into his hand, from the estate of her former husband, Drury Stokes, until her daughter Georgia Ann Stokes came of age, and then settle his wife’s part upon her was a valid contract, and if Mr. Jones, as husband, failed to reduce his wife’s share of this property to possession, as we think he did during his lifetime, the right to the property secured to her, and could be protected from liability at the instance of her husband’s creditors. It is objected that the property had been converted into money, and that there could be no separate estate created in money; but a settlement can be made *272of money as well as of property, and so this Court decided in the case of-at Atlanta.
There was a good consideration for the undertaking between Mrs. Jones and Robson, to-wit: that if she would not interfere, which she was about to do, to assert her equity, that he would buy in the negroes under his decree, and divide them with her, and there is a superabundance of evidence to prove this contract, and of his distinct and oft repeated recognition of it.
It is complained that the Court erred in charging the jury, that the short bar of four years would not prevent this recovery, provided there was a subsisting trust in Robson for Mrs. Jones. The Court was right as to the law, and the proof fully warranted the charge.
As to the amount of the verdict, there is not sufficient certainty in the data upon which it is based, to enable us to test that very satisfactorily; but taking the most restricted view as to the right of Mrs. Jones in the negroes, we find her entitled, according to the best calculation we can make, to between $2,600 and $2,700, and the decree is for between $2,800 and $2,900; a difference too small when we look to the vagueness of the data, to justify this Court in saying that the finding was for too much.
What has seemed to be the smallest point in this case, has given us the most trouble, namely: the competency of that portion of the testimony which refers to the sale of the perishable property in the possession of Mrs. Jones, belonging to the estate of her deceased husband, under an arrangement fabricated between Robson and herself for that purpose; it neither helps her nor hurts Robson ; it is a mere straw in the case. We dislike to subject those parties to a renewal of this family litigation, on account of this grain of mustard seed ; this small dust of the balance.
Perhaps we may save our consciences by holding that it tends to show a disposition on the part of Robson to protect his mother-in-law in the enjoyment of the whole of the *273property left by her former husband; and thus a gleam or glimmer of light corroborative of the agreement which he made for that purpose; this is not the avowed object for which it was offered ; that we never could comprehend. We can say no more for it, and this is very little.
Judgment affirmed.
McDonald J. absent.